Citation Nr: 1110956
Decision Date: 03/18/11	Archive Date: 04/20/11

Citation Nr: 1110956	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-26 842	)	DATE MAR 18 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable rating for "diverticulosis post hemorrhoidectomy".  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to November 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a noncompensable rating for diverticulosis post hemorrhoidectomy.  In February 2009, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In July 2009, the Board issued a decision in this matter.  

The matter of entitlement to a compensable rating for diverticulosis post hemorrhoidectomy is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.  


FINDINGS OF FACT

1.  On July 9, 2009, the Board issued a decision that denied entitlement to a compensable rating for diverticulosis post hemorrhoidectomy.  

2.  Evidence pertinent to the matter decided in the July 9, 2009, Board decision was received by VA prior to that decision but was not associated with the record before, and was not considered by, the Board.  


CONCLUSION OF LAW

The Board's July 9, 2009 decision in the matter of entitlement to a compensable rating for diverticulosis post hemorrhoidectomy was based on an incomplete record, and must be vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  

A July 9, 2009 Board decision denied the Veteran a compensable rating for diverticulosis post hemorrhoidectomy based on the evidence of record.  At the February 2009 videoconference hearing, the undersigned granted the Veteran's request to hold the case in abeyance for 90 days for the submission of additional evidence.  That period of time lapsed and no additional evidence was received by the time of the Board's July 2009 decision.  In July 2009, the Veteran indicated he had submitted additional evidence (by scanning it into the VA system) on May 21, 2009.  This evidence was forwarded to the Board (per date stamp received at the Board on September 14, 2009) after a decision on the matter had been issued.  As this pertinent evidence that was constructively of record was not considered in the Board's decision, the Veteran was denied due process.  

Accordingly, the July 9, 2009, Board decision must be, and is, vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).  Rather, the Board will consider the merits of his appeal after the RO has considered the additional evidence submitted by the Veteran.  


ORDER

The July 9, 2009, Board decision in the matter of entitlement to a compensable rating for diverticulosis post hemorrhoidectomy is vacated.  



REMAND

In May 2009, after the appeal had been certified for Board review, the RO received additional evidence from the Veteran in the form of a private colonoscopy operative report.  This evidence, which was ultimately forwarded to the Board, was submitted without a waiver of initial consideration by the RO.  Under the circumstances, the Board is obliged to remand the case for RO initial consideration of the additional evidence.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, the record also reflects the Veteran receives VA treatment.  The most recent VA treatment records associated with his claims file are from January 2009.  As records of VA treatment are constructively of record and may be pertinent to the Veteran's claim, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file updated (to the present) copies of the complete clinical records of all VA treatment the Veteran has received for his diverticulosis post hemorrhoidectomy.  

2.  The RO should review the additional evidence submitted by the Veteran as well as any additional evidence and undertake any other development suggested by the development ordered above, and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 0925643	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for "diverticulosis post 
hemorrhoidectomy".  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1956 to November 1986.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Reno, Nevada Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, continued a noncompensable rating for diverticulosis 
post hemorrhoidectomy.  In February 2009, a videoconference 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the Veteran's claims file.  At the 
videoconference hearing, the undersigned granted the 
Veteran's request to hold the case in abeyance for 90 days 
for the submission of additional evidence.  38 C.F.R. § 
20.709.  That period of time has lapsed and no additional 
evidence was received.  Hence, the claim will be considered 
based on the current record.  


FINDINGS OF FACT

Throughout the appeal period, the Veteran's hemorrhoids have 
been no more than mild; persistent bleeding with secondary 
anemia or fissures is not shown; the diverticulosis has been 
essentially asymptomatic except for complaints of occasional 
mild constipation; related frequent episodes of bowel 
disturbance with abdominal distress, moderate adhesions of 
peritoneum, or moderate ulcerative colitis are not shown.   


CONCLUSION OF LAW

A compensable rating for diverticulosis post hemorrhoidectomy 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.31, 
4.114, Codes 7336, 7327, 7319, 7301, 7323 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate such claim, the claimant must provide (or ask 
the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
notice of how disability ratings are assigned; (3) general 
notice of any diagnostic code criteria for a higher rating 
that would not be satisfied by evidence of a noticeable 
worsening of symptoms and effect on functioning (such as a 
specific measurement or test result); and (4) examples of the 
types of medical and lay evidence the veteran may submit to 
support an increased rating claim.  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  A March 2005 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  

While the Veteran did not receive timely Vazquez-Flores 
compliant notice, a June 2008 letter provided him such 
notice, and a November 2008 supplemental statement of the 
case readjudicated the matter after he had opportunity to 
respond.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
542 (2006) (finding that a timing defect can be cured by 
notice followed by readjudication of the claim by the Agency 
of Original Jurisdiction).  

All available identified pertinent treatment records have 
been secured.  The RO arranged for VA examinations in 
November 2005, December 2007, and August 2008.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  Evidentiary development is complete.  VA's 
duties to notify and assist are met; accordingly, the Board 
will address the merits of the claim.  

B.	Factual Background

The Veteran's service treatment records show that during 
service he underwent hemorrhoidectomy.  In May 1986 
diverticulosis was diagnosed.  A November 1986 rating 
decision granted service connection for diverticulosis post 
hemorrhoidectomy, rated 0 percent.  

The instant claim for increase was received in February 2005.  

January 2003 VA treatment records note the Veteran's 
complaints of rectal bleeding.  Colonoscopy revealed 
hemorrhoids and pan diverticulosis.  Subsequent January 2003 
VA treatment records note that the Veteran had been seen in 
an emergency room several weeks prior because of rectal 
bleeding; he refused hospitalization.  A barium enema 
revealed extensive diverticulosis from the sigmoid up to the 
cecum.  There was no evidence of filling defect.  

On November 2005 VA examination, the Veteran reported a 
history of problems with hemorrhoids, including spotting of 
blood, rectal discomfort, and pain.  He indicated he was able 
to manage those symptoms by using suppositories periodically, 
resulting in minimum pain and only rare spotting of blood.  
It was reported that he had had no episodes of 
diverticulitis, and there was no surgery related to 
diverticulosis, and no medical care specific for 
diverticulosis.  On physical examination, small external 
hemorrhoids were discovered, and found to be not active.  
There were no masses in the rectal vault.  The examiner noted 
that the diagnosis of diverticulosis post hemorrhoidectomy 
was confusing, "since diverticulosis is not related to 
hemorrhoidectomy, and does not follow hemorrhoidectomy."  He 
found that the Veteran's symptoms post hemorrhoidectomy have 
been mild and treated with medication, and that there have 
been no reports of diverticulitis or any complication of the 
diverticulosis.  

On December 2007 VA examination, the Veteran reported 
experiencing mild intermittent problems with hemorrhoids, 
including bleeding, itching, and pain, with occasional flare-
ups.  He also complained of diarrhea.  His treatment 
consisted of hemorrhoidal suppositories.  It was noted there 
was a history of thrombosis, without recurrence.  On physical 
examination, there was no evidence of hemorrhoids, anorectal 
fistula, anal stricture, or rectal prolapse; the sphincter 
was not impaired.  The diagnosis was hemorrhoids.  The 
examiner opined that the disability had no significant effect 
on the Veteran's usual occupation or usual daily activities.  

On August 2008 VA examination, it was noted that since his 
treatment in service, the Veteran had had no episodes of 
bleeding from the hemorrhoids or prolapsed hemorrhoids, anal 
itching, or anal pain.  He was occasionally (about three 
times a month) constipated, but it was relieved by Dulcolax.  
On physical examination, rectal sphincter tone was normal.  
The diagnosis was that examination was negative for 
hemorrhoids and diverticulosis.  The examiner indicated that 
"at present [the Veteran] is having no signs of 
diverticulitis or any complications of diverticulosis other 
than a history of mild constipation."  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The disability at issue encompasses both hemorrhoids and 
diverticulosis, and may be rated as either.  Hemorrhoids are 
rated under Code 7336, which provides that a 0 percent rating 
for mild or moderate hemorrhoids; a 10 percent rating for 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences; and a 20 
percent rating for hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. § 4.114.  

There is no specific diagnostic code for diverticulosis.  
When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the function is affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Here, the diagnostic code for the most closely related 
disease is Code 7327, for diverticulitis, which provides for 
rating as irritable colon syndrome, peritoneal adhesions, or 
ulcerative colitis, depending on the predominant disability 
picture.   38 C.F.R. § 4.114.  

Code 7301 provides that adhesions of peritoneum warrant a 0 
percent rating when mild, a 10 percent rating when moderate.  
Code 7319 provides for a 0 percent rating for mild irritable 
colon syndrome, and a 10 percent rating for moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress.  Code 7323 provides for 
a 10 percent rating for ulcerative colitis, when moderate, 
with infrequent exacerbations.  38 C.F.R. § 4.114.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where the rating schedule 
does not provide a 0 percent evaluation for a diagnostic code 
(e.g., Code 7323), a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the record does 
not show any distinct period of time when the criteria for a 
compensable rating were met (and staged ratings are not 
warranted).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system of organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

All of the examinations conducted to evaluate the Veteran's 
hemorrhoids during the appeal period, including in November 
2005, December 2007, and August 2008, found the  hemorrhoids 
to be no more than mild.  There was no objective evidence of 
large, thrombotic, or irreducible hemorrhoids, or of 
excessive redundant tissue.  Notably, while January 2003 
records reflect that the Veteran had been seen in an 
emergency room and evaluated for rectal bleeding, this was 
well prior to the appeal period (which began in February 2004 
- one year prior to the claim for increase).  During the 
appeal period there have been no more than reports of 
occasional spotting (in November 2005) and mild intermittent 
bleeding (in December 2007).  On more recent examination (in 
2008) it was noted that there were no episodes of bleeding.  
Significantly, it has not been noted (the Veteran has had 
multiple blood studies reported in the record) that the 
Veteran is anemic or that the hemorrhoid disability is 
characterized by fissures (so as warrant, together with 
evidence of persistent bleeding, a 20 percent rating under 
Code 7336).  Consequently, a compensable rating under Code 
7336 is not warranted.

The diverticulosis aspect of the disability at issue has, 
throughout the appeal period, been essentially asymptomatic 
(except for complaints of occasional mild constipation 
relieved by laxative).  There has been no evidence of even 
mild associated peritoneal adhesions (much less the moderate 
peritoneal adhesions that would warrant a compensable rating 
by analogy to Code 7301 criteria).  There is no evidence of 
associated more than mild bowel disturbances (so as to 
warrant a compensable rating by analogy to Code 7319 
criteria).  And there is no evidence of associated moderate 
ulcerative colitis (so as to warrant a compensable rating 
under Code 7323 criteria).  See 38 C.F.R. § 4.31.  
Consequently, a compensable rating by analogy to the criteria 
for Code 7327 (for diverticulitis) is not warranted.  

The Board has also considered whether this matter warrants 
referral for extraschedular consideration.  There is nothing 
in the record to suggest that the schedular criteria are 
inadequate; the various diagnostic codes considered encompass 
all symptoms objectively shown.  Furthermore, nothing in the 
record suggests that the disability picture presented by the 
service connected "diverticulosis post hemorrhoidectomy" is 
exceptional.  Factors such as marked interference with 
employment or related unusual functional impairment due to 
hemorrhoids or diverticulosis are not shown.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschdular consideration is not 
indicated.   

The preponderance of the evidence is against is claim; 
consequently, the benefit of the doubt doctrine does not 
apply.  The claim for increase must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for "diverticulosis post 
hemorrhoidectomy" is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


